UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 16-1698


FRIZZELL CARRELL WOODSON,

               Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

               Defendant - Appellee.



                            No. 16-1704


FRIZZELL CARRELL WOODSON,

               Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

               Defendant - Appellee.



                            No. 16-1706


FRIZZELL CARRELL WOODSON,

               Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,
                Defendant - Appellee.



                            No. 16-1708


FRIZZELL CARRELL WOODSON,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.




Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:16-cv-00233-HEH; 3:16-cv-00234-HEH; 3:16-cv-00235-HEH;
3:16-cv-00236-HEH)


Submitted:   September 13, 2016           Decided: September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Frizzell Carrell Woodson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

     In these consolidated appeals, Frizzell Carrell Woodson seeks

to appeal the district court’s orders dismissing without prejudice

his complaints for failing to plead sufficient facts to state a

claim.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

     An order dismissing a complaint without prejudice is not an

appealable final order if “the plaintiff could save his action by

merely amending his complaint.”              Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Where a district court dismisses an action for failure to plead

sufficient facts in the complaint, we lack appellate jurisdiction

because   the   plaintiff    could   amend    the   complaint   to   cure   the

pleading deficiency.        Goode v. Cent. Va. Legal Aid Soc’y, Inc.,

807 F.3d 619, 624 (4th Cir. 2015).        Accordingly, we deny Woodson’s

motions for default judgment and to deconsolidate the appeals,

dismiss the appeals, and remand the cases to the district court

with instructions to allow Woodson to file amended complaints.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                     DISMISSED AND REMANDED

                                      3